   4:19-cr-03125-JMG-CRZ Doc # 56 Filed: 04/09/21 Page 1 of 1 - Page ID # 88




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                             4:19CR3125

      vs.
                                                                 ORDER
DEREK MILLER,

                       Defendant.


      The parties have moved to continue the trial, (Filing No. 55), because the parties
need additional time to prepare for trial and Defendant is considering whether to enter a
plea of guilty. The motion to continue is unopposed. Based on the showing set forth in
the motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 55), is granted. The trial of this
      case is continued pending further order of the court.

      2)      A status conference to discuss the trial setting will be held before the
      undersigned magistrate judge at 10:30 a.m. on April 13, 2021 by telephone. All
      participants shall use the conferencing information provided by the court, (see
      Filing No. 24), to participate in the call. Defendant, defense counsel, and counsel
      for the government shall be present at the conference. Defense counsel shall
      forward a copy of the conferencing instructions to the defendant.

      3)     The court finds that the time between today’s date and April 13, 2021 is
      excluded under the Speedy Trial Act because although counsel have been
      diligent, additional time is needed to adequately review this case and failing to
      grant additional time might result in a miscarriage of justice. 18 U.S.C. §
      3161(h)(7)(A) & (B). Failing to timely object to this order as provided under this
      court’s local rules will be deemed a waiver of any right to later claim the time
      should not have been excluded under the Speedy Trial Act.

      April 9, 2021.                            BY THE COURT:
                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
